Citation Nr: 1400197	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  08-07 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 




ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel







INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from December 1941 to March 1946.  He died in August 2003, and the appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The Board remanded the case in July 2009 and February 2012 for additional development.  The RO has complied with the remand directives.  Indeed, the appellant has not contended otherwise.  Therefore, the Board will proceed with its review of this appeal.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in August 2003; the immediate cause of death was hypostatic pneumonia; the antecedent cause of death was cancer of the left eye.

2.  At the time of the Veteran's death, service connection was in effect for phthisis bulbi, left, with moderate cosmetic defect and retained foreign bodies in soft parts of face, nose, and skull and negative vision of the left eye (referred to on appeal as phthisis bulbi); and partial left eye ptosis.  The Veteran also received a special monthly compensation for the loss of use of both eyes.

3.  The Veteran's hypostatic pneumonia was first shown many years after his active duty and is unrelated to his service or to any incident therein.

4.  There is no competent medical evidence that the Veteran had left eye cancer at the time of his death.

5.  The Veteran's service-connected left eye disabilities did not cause his death or contribute materially or substantially to the cause of his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.   38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of a veteran's death, VCAA notice must also include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

Here, the duty to provide notice relating to the appellant's claim for service connection for the cause of the Veteran's death was not fully satisfied pursuant to Hupp prior to the initial unfavorable decision by the RO.  The Board notes that the initial notice provided in this case was issued prior to the decision in Hupp.  As such, it does not take the form prescribed in that case.  The Board, however, remanded this case in July 2009 for the required Hupp notice, which was subsequently provided in November 2009.  Thus, there was compliance with the July 2009 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The November 2009 letter also notified the appellant that an effective date for the award of benefits will be assigned if service connection is granted.  An additional VCAA notice letter was also provided in March 2011.  Those VCAA letters, especially in combination, indicated the type of evidence and information needed to substantiate the appellant's claim and apprised her of her and VA's respective responsibilities in obtaining this supporting evidence.  The claim was subsequently readjudicated in May 2011 and October 2013 supplemental statements of the case, thereby correcting any defect in the timing of the notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, no further corrective action is necessary.

Moreover, VA has complied with its duty to assist the appellant in the development of her claim, to include substantial compliance with the July 2009 and February 2012 Remands.  VA obtained service treatment records (STRs), and the appellant submitted private treatment records from various providers.  She has not, despite a December 2012 request to do so, supplied VA with releases to obtain medical records from Dr. Bautos and Dr. Guzman for records that they relied on in forming their opinions.  The appellant's failure to supply complete information regarding the Veteran's treatment or appropriate releases has rendered any further efforts unreasonable.  See 38 C.F.R. § 3.159(c)(1)(i) and (ii).  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  No VA medical records were identified by the appellant.  The appellant has not indicated, and the record does not contain evidence, that the Veteran received disability benefits from the Social Security Administration (SSA).  See 38 C.F.R. § 3.159 (c)(2).  

Pertinent VA opinions were obtained in January 2010 and April 2011.  See 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the VA opinions obtained in this case are adequate, as they are predicated on consideration of service records and post-service private records and provide a rationale for the conclusion that the Veteran's death was not caused by his service.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.

II.  Analysis

The Veteran died in August 2003.  The death certificate lists the immediate cause of death as hypostatic pneumonia; the antecedent cause of death is listed as cancer of the left eye.  The death certificate notes that the Veteran was bedridden at the time of his death.

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the service-connected phthisis bulbi produced debilitating effects, including the cause of the Veteran's death.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

STRs show no evidence of treatment for, or diagnosis of, hypostatic pneumonia or any pulmonary disorder.

X-ray and computed tomography (CT) reports from Dagupan Doctors VillaFlor Memorial Hospital (Dagupan Hospital) dated in August 2003, just three days prior to the Veteran's death, are of record.  The chest X-ray showed accentuated lung markings; no definite acute lung parenchymal infiltrates; and chest emaciation.  The heart and great vessels were not unusual, and mediatinum, diaphragm, costophrenic sulci and visualized bones showed no findings of note.  The impression following a head CT was of acute right thalamocapsuloganglionic hemorrhage with mass effects, right periventricular white matter, right temporoparietal, intraventricular and subarachnoid extensions; mild to moderate hydrocephalus; left frontal encephalomalacia and small hyperdense foreign body; and left eye phthisis bulbi. 

An October 2007 medical opinion from Mervin Guzman, M.D., stated that the Veteran's death causing condition was hypostatic pneumonia due to cancer of the left eye.  He then concluded that the Veteran's left eye produced debilitating effects, and asserted that "damage[d] tissues of [the Veteran's] left eye [] which [] was not repaired nor replace[d] was cancerous [because] . . . he was exposed to a severe sodioum[sic] thiosulfate and hygroscopic crystallaline[sic] salt being a fisherman upon his temporary recovery at Lingayen Gulf and a residen[t] therein."

In January 2010, VA obtained an opinion regarding the cause of the Veteran's death.  The physician, an ophthalmology consultant, stated that he had reviewed the Veteran's claims file, to include STRs and the October 2007 opinion from Dr. Guzman.  He opined that the Veteran's phthisis bulbi did not cause or result in his fatal cancer.  He noted that the Veteran sustained a shrapnel injury to his left eye injury in 1941, which resulted in blindness and atrophy.  He also noted that the immediate cause of death was a "pulmonary cause."  The doctor explained that phthisis bulbi is not a tumor or a carcinoma, and "neither does it have any malignant transformation that can cause [the Veteran's] death."  He explained that the eye injury and the Veteran's death "are too remote to medically assume that the cause of death is carcinomatous."  The doctor noted that malignant transformation or degeneration can occur a few months to a few years later, but not more than 60 years as in this case.

A February 2010 statement from Vivencio V. Villaflor Jr., M.D., of Dagupan Hospital discussed the Veteran's admission to and subsequent discharge from the hospital in August 2003.  Specifically, the Veteran was brought to the hospital comatose with his left eye depressed due to enucleation and cyanotic nail beds.  The neurologist's impression was of right intracranial hemorrhage with brainstem extension.  The hematoma was large, and although surgical evacuation and ventricular drainage were discussed, the status of the Veteran, and his 85 years of age complicated the course of treatment.  The Veteran's family determined not to engage in any heroic measures, and signed for the Veteran to be released home against medical advice.  The Veteran died the following day.

The RO obtained another VA opinion in April 2011.  After reviewing the claims file, the ophthalmologist opined that the Veteran's death is "less likely as not (less than 50/50 probability)" caused by or a result of the service-connected left eye phthisis bulbi.  She noted that phthisis bulbi is a shrunken, non-functional eye that results from severe ocular disease, inflammation, or injury.  The tissue of the eyeball is no longer viable or functional.  Thus, there is no inflammation or activity in that eye that could affect the rest of the body.  The examiner also opined that the Veteran's phthisis bulbi did not cause or worsen his fatal cancer.  She explained that once the eyeball has shrunk there is minimal blood supply to that eye.  She also noted that there was no mention of treatment for cancer in the Veteran's private treatment records.

In July 2011, the appellant submitted an opinion from Dr. Manuel C. Bautos, a municipal health officer who is also a doctor, concerning the rationale for the information he provided on the death certificate.  He opined that the Veteran's cause of death was hypostatic pneumonia due to cancer of the left eye, due to debilitating effects of the Veteran's service-connected shrapnel injury of the left eye.  He stated that phthisis bulbi is "an infectious disease due to mycobacterium."  He noted that the August 9, 2003 CT scan "included reference to the Veteran's phthisis bulbi" and contained other relevant findings such as right eye myopic degeneration.  He also noted that the Veteran complained of right eye pain upon VA examination in May 2000. 

Based on a review of the evidence, the Board finds that service connection for the cause of the Veteran's death is not warranted.  As discussed above, the disabilities listed on the death certificate were hypostatic pneumonia and cancer of the left eye.  The claims file does not contain any competent medical opinion finding a causal relationship between the Veteran's death and his service.  

Regarding the Veteran's left eye, the evidence of record demonstrates that he suffered a shrapnel injury to that eye during service.  In July 1949, he was service-connected for phthisis bulbi.  In January 1958, he was service-connected for associated partial left eye ptosis.  There are no records showing treatment for or a diagnosis of cancer of the left eye in the claims file.  Aside from the death certificate, there is no indication that the Veteran had left eye cancer at the time of his death.

Dr. Bautos' July 2011 opinion does not explain how the Veteran's left eye phthisis bulbi caused or contributed in any way to the Veteran's death.  Instead, he merely states that this condition was noted on the August 2003 CT scan.  The rest of his opinion concerns the Veteran's right eye.  A medical opinion that includes only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although Dr. Bautos determined that the antecedent cause of death was left eye cancer, he does not explain the absence of any private treatment records for cancer.  Nor does he explain how the Veteran's left eye phthisis bulbi could have resulted in cancer.  Notably, Dr. Bautos acknowledged that he never treated the Veteran.  Thus, the Board finds that Dr. Bautos' July 2011 opinion has no probative value.

Similarly, Dr. Guzman's October 2007 opinion is of limited probative value because he did not provide a rationale for his nexus opinion beyond a vague reference to sodium thiosulfate and hygroscopic crystalline salt.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In contrast, the VA examiner opinions are more probative.  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board places greater weight on the January 2010 and April 2011 VA opinions, as they were provided by ophthalmologists (who by virtue of training and experience are eminently qualified to offer the opinions) who reviewed the claims file, discussed the evidence, reached a definite conclusion, and provided a rationale for their opinions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Regarding the Veteran's hypostatic pneumonia, post-service treatment records fail to show that this condition is related to his military service, and the STRs contain no evidence of this condition.  The appellant herself has not reported the onset of this condition during service.  The earliest evidence of record showing hypostatic pneumonia is the Veteran's terminal hospitalization in August 2003.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of complaints, symptoms, or findings associated with hypostatic pneumonia for at least six decades after the Veteran's discharge is itself evidence which tends to show that this condition did not have its onset in service or for many years thereafter.  

The Board acknowledges the appellant's belief that the Veteran's death was caused by his service-connected left eye phthisis bulbi; however, as a layperson, lacking in medical training and expertise, the appellant cannot provide a competent opinion on a matter as complex as the etiology of the cause of the Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for the cause of the Veteran's death is denied.  





ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


